571 So.2d 702 (1990)
Vicky Lynn Irby NORRED, Plaintiff-Appellee,
v.
Robert Clayton NORRED, Defendant-Appellant.
No. 21923-CA.
Court of Appeal of Louisiana, Second Circuit.
December 5, 1990.
Hamilton & Carroll, Oak Grove by Orlando N. Hamilton, Jr., for defendant-appellant.
McGlinchey, Stafford, Mintz, Cellini & Lang, Lake Providence by James C. Crigler, Jr., for plaintiff-appellee.
Before MARVIN, FRED W. JONES, Jr. and NORRIS, JJ.
MARVIN, Chief Judge.
In post-divorce actions by the father to modify custody during holidays and by the mother to increase child support, the father appeals that part of the judgment increasing his monthly support obligation from $200 to $250 for each of the two children, for a total of $500 per month. The mother, answering the appeal, asks that we reverse that part of the judgment modifying custody during holidays and that we further increase the support award to a total of at least $600 per month.
Because of the trial court's failure to follow the statutory guidelines of LSA-R.S. 9:315 et seq., we reverse that part of the judgment increasing child support. We remand with instructions to the trial court to follow the statutory guidelines. We affirm that part of the judgment which modifies custody during holidays.
In an unpublished addendum to the above summary, we continue our discussion of the facts and law and resolve the issues in this appeal.
REVERSED IN PART, AFFIRMED IN PART, AND REMANDED.